 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscuss a new agreement with the Petitioner on the ground thatits contract with the Intervenor and Local#35 had been auto-matically renewed.On February 6, 1953,the Petitioner filedthe instant petition.The Intervenor is the certified bargaining representative oftheemployees covered by the current contract with theEmployer.Furthermore,it participated in the negotiation andthe execution of the contract with the Employer and is readyand willing to carry out the terms thereof.Under these cir-cumstances,we find,as contended by the Intervenor and theEmployer,that the contract is a bar. Accordingly,we shalldismiss the instant petition.[The Board dismissed the petition.]Chairman Herzog took no part in the consideration of theabove Decision and Order.HYTRON RADIO & ELECTRONICS CO. (A DIVISION OFCOLUMBIA BROADCASTING SYSTEM, INC.)andINTER-NATIONAL UNION OF ELECTRICAL, RADIO & MACHINEWORKERS, CIO, PetitionerHYTRON RADIO & ELECTRONICS CO. (A DIVISION OFCOLUMBIA BROADCASTING SYSTEM,INC.) andINTER-NATIONAL UNION OF ELECTRICAL, RADIO & MACHINEWORKERS, CIO, Petitioner. Cases Nos. 1-RC-3156 and1-RC-3188. June 16, 1953DECISION AND ORDERUpon separate petitions duly filed under Section 9 (c) of theNationalLaborRelationsAct, aconsolidated hearing was heldbefore Joseph Lepie, hearing officer. The hearing officer'srulings made at the hearing are free from prejudicial error andare hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with these casestoa three-member panel[Members Houston,Styles, andPeterson].Uponthe entire record in these cases, the Board finds:1.The Employeris engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representemployees of the Employer.'1The Petitioner in both cases will herein be called the IUE. In Case No. 1-RC-3156,theHytron Employees Union of Massachusetts, herein called the Independent, intervened.InCase No. 1-RC-3188, the Independent and United Electrical, Radio & Machine Workersof America (UE), herein called the UE, intervened.105 NLRB No. 79. HYTRON RADIO & ELECTRONICS CO.5933.No questions affecting commerce exist concerning therepresentation of employeesof the Employer within themeaningof Section9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowing reasons:The IUEseeks separateproductionand maintenance unitsat theEmployer'sSalem(CaseNo. 1 -RC-3156)and Danvers(Case No. 1 -RC-3188)plants in Massachusetts.In both cases,the Employerand Independent contendthata unit embracingthe Employer's Salem, Danvers, andNewbury-port,Massachu-setts, plants is alone appropriate.In CaseNo. 1-RC-3188, theUE is in agreementwith the IUE thatthe Danvers plant con-stitutesa separate appropriate unit.As to composition, theIUE would exclude watchmen, whomthe otherparties wouldinclude.The Employer's plants in Salem,Danvers,and Newburyportare engagedprimarilyin manufacturing electronictubes. Thereare approximately700 employeesin all at Salem, 1,800 atDanvers, and 2,200 atNewburyport.Except for warehouses,the3plantsconstitute a single divisionof the ColumbiaBroadcastingSystem, Inc. The Salemplant has been in operationsince before 1942,when theNewburyportplant was opened.The Danvers planthas been in operation sinceMarch 1952,althoughtherehas been a machine shop at Danverssince 1949.In 1944 the Independentwas recognized,and in 1946 wascertified as bargaining agentfor the Salemplant, and theEmployerand Independent executed contracts for that plant.Following a decision and certificationby theBoardin 1947,the Independent was also recognized as bargaining agent fortheNewburyport plant. At thattime, althoughthe Employerand Independent executed a separate contract coveringNewbury-port, this contract,including its expirationdate,merelyduplicated the contract then covering Salem.'In 1949, theEmployerand Independent executed a single agreement forboth Salemand Newburyport, and in 1951,executed anothersingle agreement for Salem,Newburyport,and the machineshop at Danvers,which, by itsterms, was in effectuntil April23, 1953.'The new Danvers plant commenced production inMarch 1952,aiid,in April 1952,pursuant to the wage reopeningclauseof the 1951contract,employees of theDanvers plant,along with those of the Salemand Newburyport plants, partici-pated in negotiating a new"wage agreement"for the threeplants,which,when executed,was appended to the1951contractitself.4zThe expiration date of the Salem contract was extended to coincide with that of theNewburyport contract.3Prior to the expiration of the 1949 contract,the Employer agreed to an election at theSalem plant alone, in which the WE and independent participated and which the independentwon.4 When the new Danvers plant began operations in March 1952, the Employer and inde-pendent assert that the latter was recognized as bargaining agent for the employees thereunder the existing 1951 contract However,nomemorandum of such recognition appearstoexist. In any event,as already mentioned,employees of the new plant were representedin the April 1952 wage reopening negotiations under the 1951 contract.The present peti-tionsfor the Salem and Danvers plants were filed March 6, 1953, and March 26, 1953,respectively. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Salem and Danvers plants are about 4 miles apart, andthe Newburyport plant is about 23 and 21 miles, respectively,from the Salem and Danvers plants. The three plants, asalready stated,are engagedin similar functions for the mostpart.5 Although the tubes these plants manufacture arenormally begun and substantially completed at a single plant,Salem and Newburyport rely on Danvers for buttons, carbonates,and,especially, cathode coatings--items entering into theproduction process, and Danvers, inturn, relies on Salem andNewburyport for such items as sprayed plates, button shieldassemblies, and getter assemblies. Also, Newburyport suppliesSalem with tubulated bulbs utilized in manufacturing miniaturetubes.A common director of quality control fixes final testspecifications for the Employer's products. Thirty percent ofNewburyport's receiving tubes and 100 percent of Salem's aresent to Danvers for final inspection, which involves short testing,pin straightening, cleaning and branding, and, except forpicture tubes, practically all shipping is done from Danvers.Selling and purchasing are likewise centralized at Danvers.Although each plant has its own plant manager, thesemanagersmeet at Danvers weekly with the Employer's vicepresident. At Danvers, too, the Employer's other officers andofficialshave their offices and determine labor relationspolicies for the plants. The great majority of the Employer'soffice clericals work at Danvers, where the payrolls areprepared and where the insurance and pension records aremaintained for the three plants. There has been considerableinterchangeamong the maintenanceemployees, including"specialists,"especially since the Danvers plant beganoperations, and time-study men are shifted fromplantto plant.Production employees havealso beeninterchanged, althoughtoa far lesser degree.Job qualifications are centrallydetermined, all job applications requiring clearance by thepersonnel director's office at Danvers. Discharges cannot beeffectedwithout similar central clearance. Also under thepersonneldirector's supervision each plant has organizedbowling,basketball, and golf teams which engage in interplantcompetitions that are reported, as are outings and otherrecreationalactivities, in Microphone, a companymagazinedistributed to all employees. Apparently, there is no company-wide seniority for purposes of a reduction in force, but thepartiesagree that employees, in the event of a voluntary orinvoluntary transfer from one to another of the three plants,retain their seniority.' The employee classifications at eachof the plants are almost identical, as are the rates of pay, andthe employees at each plant enjoy identical vacation and holidaybenefits.5All three plants are primarilyengagedinmanufacturing electronic tubes. However, ofthe 3 plants, Newburyport alone manufactures cathode-ray, or picture, tubes; these repre-sent 2 percentof Newburyport's output. Danvers is the only plant manufacturing, to a com-paratively small extent, products other than electronic tubes.6 The seniorityclause inthe 1951 contract is ambiguous, and no grievance concerningseniority rights has ever beenpresented. CONTINENTAL OIL COMPANY595In view of the foregoing factors, including the similar andintegrated functions of the three plants, the centralized controlof labor relations and personnel policies,the common conditionsof employment,and the bargaining history on amultiplant basis,we find that separate production and maintenance units at theSalem and Danvers plants are inappropriate for collective -bar-gaining purposes.'Consequently,we shall dismiss the petitions.[The Board dismissed the petitions.]7AircraftEngine Service,Inc.,102 NLRB 1326;Birdsboro Armorcast,101 NLRB 22.Contrary to the IUE's contention, the fact thatseparate units were agreedto inpreviousproceedings is not controlling in the present proceeding.KaiserAluminum & ChemicalCorporation, 100 NLRB 107.CONTINENTAL OIL COMPANYandINTERNATIONAL ASSO-CIATION OF MACHINISTS,AFL, Petitioner.Case No. 16-RC-1293. June 16, 1953.DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before John F. Funke,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel[Members Houston,Styles, and Peter-son].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2. The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the rep-resentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2(6) and(7) of the Act.4. The Petitioner seeks to sever a unit of machinists and theirapprentices and helpers from the unit currently represented bythe Intervenor,Independent Oil Workers Union of Oklahoma, atthe Employer's Ponca City,Oklahoma, oil refinery.Thelnter-venor opposes the proposed severance,while the Employer isneutral. In 1941, after consent elections,the Intervenor wascertified as the bargaining representative of the Employer'sproduction and maintenance employees,including the employeessought herein, while other labor organizations were certified asthe bargaining representatives of five craft units:Boilermakersand welders,electricians,carpenters, painters,and brick-105 NLRB No. 80.